Jennif

ep case 2:21-cv-00354-CJC-JEM Document 1

Filed 01/22/21 Page 1of1 Page ID #:40

 

 

Pom
1100 ‘Glendon Avenue, 15th Floor
Los Angeles, CA 90024
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CASE NUMBER
River Hain,

v. Plaintiff(s)

CD Projekt S.A., Adam Michal Kicinski, Piotr Marcin
Nielubowicz, and Michat Nowakowski,

Defendant(s).

2:21-cv-00354-CJC-JEM

 

ORDER ON APPLICATION OF NON-
RESIDENT ATTORNEY TO APPEARIN A
SPECIFIC CASE PRO HAC VICE [9]

 

 

The Court, having determined whether the required fee has been paid, and having reviewed the
Application of Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by

Bronstein, Peretz
Applicant’s Name (Last Name, First Name & Middle Initial)

 

 

212-697-6484 212-697-7296
Telephone Number Fax Number
peretz@bgandg.com

 

E-Mail Address

 

of Bronstein, Gewirtz & Grossman

60 East 42nd Street, Suite 4600
New York, NY 10165

 

 

 

Firm/Agency Name e& Address

for permission to appear and participate in this case on behalf of

River Hain

 

 

Name(s) of Party(ies) Represented
and designating as Local Counsel
Pafiti, Jennifer

Designee’s Name (Last Name, First Name & Middle Initial)
282790 310-405-7190 917-463-1044

 

Designee’s Cal. Bar No. Telephone Number Fax Number

jpafiti@pomlaw.com

 

E-Mail Address

HEREBY ORDERS THAT the Application be:
GRANTED.
[_] DENIED: [_J for failure to pay the required fee.

Plaintiff(s) |_| Defendant(s) |_| Other:

 

of |Pomerantz LLP
1100 Glendon Avenue, 15th Floor
Los Angeles, CA 90024

 

 

 

Firm/Agency Name e& Address

[_] for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.

[_] for failure to complete Application:

 

[_] pursuant to L.R. 83-2.1.3.2: [-] Applicant resides in California; ["] previous Applications listed indicate Applicant
is regularly employed or engaged in business, professional, or other similar activities in California.

[_] pursuant to L.R. 83-2.1.3.4; Local Counsel: [7] is not member of Bar of this Court; [7] does not maintain office in District.

[| because

 

IT IS HEREBY FURTHER ORDERED THAT the Application “ae ] be Sa () not be refunded.

Dated January 22, 2021

 

 

G-64 ORDER (5/16)

ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE

 

Cormac J. a U.S/ District Judge

Page 1 of 1
